department of the treasury washington dc person to contact ----------------- id no --------------- telephone number --------------------- refer reply to cc intl br1 - plr-129921-03 date date internal_revenue_service number release date index number ------------------------ ------------------------ -------------------------------------------- ---------------------- in re ----------------------------- ----------------------- ---------------------- ------------------------- taxpayer country a city b city c period d period e date f ---------------------------- ----- ------------------------- ---------- ---------------------- ------------------------ -------------- ---------- ------------------ ty ------- dear --------------- this is in response to your letters dated date and date on behalf of taxpayer requesting a ruling under sec_877 of the internal_revenue_code_of_1986 code that the relinquishment of her united_states citizenship did not have for one of its principal purposes the avoidance of u s taxes under subtitle a or subtitle b of the code the information submitted for consideration is substantially as set forth below representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination country a since her family’s return in except for period d when her husband accepted a temporary four year assignment in city c she has been a resident of taxpayer was born in the united_states on date f taxpayer has been living in the rulings contained in this letter are based upon information and taxpayer has been a stay-at-home mother for the past three years and plans to sec_877 generally provides that a citizen who loses u s citizenship or a u s plr-129921-03 country a for tax purposes since and intends to continue to be a resident there for tax purposes she is subject_to tax on her worldwide income in country a taxpayer has no u s source income or assets taxpayer has been a citizen of country a since date taxpayer’s spouse was born in country a and has never been a united_states citizen her mother and father were born in country a and are dual citizens of country a and the united_states her children were born in country a work only part time for her husband’s business during the three years following her expatriation long-term_resident who ceases to be taxed as a lawful permanent resident individuals who expatriate within the 10-year period immediately preceding the close of the taxable_year will be taxed under sec_877 and the special rules of sec_877 for such taxable_year unless such loss did not have for one of its principal purposes the avoidance of u s taxes sec_2107 and sec_2501 a provide special estate and gift_tax regimes respectively for individuals who expatriate with a principal purpose to avoid u s taxes with a principal purpose to avoid u s taxes for purposes of sec_877 sec_2107 and sec_2501 a if the individual's average income_tax_liability or the individual's net_worth on the date of expatriation exceed certain thresholds see sec_877 sec_2107 and sec_2501 a b tax_liability exceeds these thresholds however will not be presumed to have a principal purpose of tax_avoidance if that former citizen is described within certain statutory categories and submits a request for a ruling within one year of the date of loss of u s citizenship for the secretary's determination as to whether such loss had for one of its principal purposes the avoidance of u s taxes see sec_877 sec_2107 and sec_2501 an eligible former citizen will not be presumed to have a principal purpose of tax_avoidance if that former citizen submits a complete and good_faith request for a ruling as to whether such loss had for one of its principal purposes the avoidance of u s taxes under notice_98_34 1998_2_cb_29 modifying notice_97_19 1997_1_cb_394 a former u s citizen or former long term-resident whose net_worth or average a former citizen or former long term-resident will be treated as having expatriated taxpayer submitted all the information required by notice_98_34 including any taxpayer is eligible to request a ruling pursuant to notice_97_19 because on the plr-129921-03 notice_98_34 requires that certain information be submitted with a request for a ruling that an individual's expatriation did not have for one of its principal purposes the avoidance of u s taxes date of her expatriation taxpayer was a citizen of the country in which her husband and her parents were born see sec_877 and iii additional information requested by the service after review of the submission accordingly based solely on the information submitted and the representations made we conclude that taxpayer has made a complete and good_faith submission in accordance with sec_877 and notice_98_34 and therefore taxpayer will not be presumed to have expatriated with a principal purpose of tax_avoidance it is further held that taxpayer will not be treated under sec_877 as having as one of his principal purposes for expatriating the avoidance of u s taxes because the information submitted clearly establishes the lack of such a principal purpose to avoid tax under subtitle a or b of the code concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your taxpayer except as expressly provided herein no opinion is expressed or implied sincerely w edward williams special counsel office of the associate chief_counsel international
